Citation Nr: 1750403	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied initial claims of entitlement to service connection for bilateral hearing loss, sleep apnea, erectile dysfunction, and hepatitis C.

In a February 2013 rating decision, the RO granted service connection for bilateral hearing loss, evaluated as 10 percent disabling.  As the grant of service connection was an award of the benefit sought, and the Veteran did not file a NOD in connection with the February 2013 rating decision, this claim is not before the Board on appeal.  

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for sleep apnea and erectile dysfunction, to include as secondary to service-connected PTSD, as well as service connection for hepatitis C.

In a March 2009 rating decision, the RO denied the Veteran's original claims of service connection for sleep apnea, erectile dysfunction, and hepatitis C.  He was notified of the adverse outcome in a letter issued in March 2009.  The Veteran filed a timely notice of disagreement (NOD) in May 2009.  In a July 2009 statement, the Veteran indicated that he intended to submit additional evidence in support of his claims.  Indeed, VA and private treatment records were submitted in September 2009 (prior to the expiration of the one year appeal period ending in March 2010).  In an October 2009 rating decision, the RO readjudicated the claims of service connection for sleep apnea, erectile dysfunction, and hepatitis C on the basis that the evidence submitted was not new and material.  In October 2010, the Veteran filed a statement disagreeing with the October 2009 decision.  Thereafter, he was issued a Statement of the Case in February 2013 which indicated that the March 2009 rating decision was final and that there was a need to submit new and material evidence to reopen the claim.  Thereafter, he filed a VA Form 9 in March 2013.  

The Board finds that the March 2009 rating decision did not become final given the Veteran's timely filing of a NOD in May 2009.  It is acknowledged that the Veteran filed a July 2009 statement which indicated he was withdrawing his December 30, 2008 NOD and filing a claim to reopen based on new evidence.  However, his NOD was not filed on December 30, 2008 but filed in May 2009.  Further, there was no need to file a claim to reopen at that time as the March 2009 rating decision had not become final, and he did not otherwise indicate the basis for a new claim.  On remand, appropriate action should be taken to readjudicate the claims on a de novo basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Any outstanding, pertinent VA treatment records and private records identified by the Veteran should be obtained and associated with the Veteran's electronic claims file.  The most recent VA treatment records on file are dated in August 2015.

The Board notes that although the Veteran waived initial RO review for evidence submitted since his June 2014 Board videoconference hearing, such waiver was not given for evidence submitted prior to the hearing.  However, as his claims are being remanded, the AOJ will have an opportunity to review all the submitted documents. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records dated since August 2015 and any private treatment records identified by the Veteran.

2.  Then, readjudicate under a de novo standard the Veteran's claims of entitlement to service connection for sleep apnea and erectile dysfunction, to include as secondary to service-connected PTSD, as well as service connection for hepatitis C, based on the entirety of the evidence.

VA examinations and medical opinions should be obtained to address the nature and etiology of the Veteran's claimed conditions.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must opine on:

(1) Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's sleep apnea began during or is related to the Veteran's active service; or, if it is caused or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected PTSD.  If the examiner finds that the Veteran's sleep apnea is aggravated by his PTSD, then he or she should quantify the degree of aggravation, if possible. 

(2)  Whether it is at least as likely as not that the Veteran's erectile dysfunction began during or is related to the Veteran's active service; or, if it is caused or aggravated by his service-connected PTSD, to include any medications taken to treat his psychiatric disability.  If the examiner finds that the Veteran's erectile dysfunction is aggravated by his PTSD, then he or she should quantify the degree of aggravation, if possible. 

(3) Whether it is at least as likely as not that the Veteran's hepatitis C began during or is related to the Veteran's active service, to include his in-service inoculations and alleged exposure to bodily fluids.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.  

3.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




